   Case: 1:15-cv-07755 Document #: 139 Filed: 12/20/18 Page 1 of 3 PageID #:2741



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

   SHARON EUL et.al.              )
   on behalf of plaintiffs and a class,
                                  )
                                  )                  15-cv-7755
               Plaintiffs,        )
                                  )                  Honorable Ruben Castillo
         vs.                      )                  Magistrate Judge Maria Valdez
                                  )
   TRANSWORLD SYSTEMS INC. et.al. )
               Defendants.        )



      PLAINTIFF’S MOTION TO AMEND THE MAY 31, 2018 AMENDED FINAL
       APPROVAL ORDER TO EXCLUDE PLAINTIFF KATELYN KORMANN
                     FROM THE SETTLEMENT CLASS

       Plaintiff Katelyn Kormann (“Ms. Kormann”) respectfully requests that this Court enter an

order allowing her to be excluded from the Settlement Class.

       In support of this motion, Ms. Kormann state as follows:

       1.       On November 16, 2018, Ms. Kormann was named as the defendant in two

lawsuits on two separate student loans filed in the Circuit Court of Cook County, Illinois, First

Municipal District, captioned National Collegiate Student Loan Trust 2005-2 v. Katelyn E.

Kormann and Dolores A. Ranck, 2018-M1-134729 and National Collegiate Student Loan Trust

2005-2 v. Katelyn E. Kormann and Dolores A. Ranck, 2018-M1-134728 (“the Cook County

Lawsuits”).

       2.      Also named as a defendant in the Cook County Lawsuits was Ms. Kormann’s

grandmother, Dolores A. Ranck (“Ms. Ranck”), who is now deceased.




                                                 1
   Case: 1:15-cv-07755 Document #: 139 Filed: 12/20/18 Page 2 of 3 PageID #:2742



        3.     Ms. Kormann never received class notice in the instant matter and as such did not

have the opportunity to either benefit from or opt out of the Settlement Class before the deadline

to do so. See, Kormann Declaration, Appendix 1.

        4.     In the Cook County Lawsuits, substitute service was purportedly made at 1327 W.

Fargo, Chicago, Illinois. Appendix 1.

        5.     Neither Ms. Kormann nor Ms. Ranck has ever lived at 1327 W. Fargo, Chicago,

Illinois.

        6.     Ms. Kormann has continuously lived in Missouri since 2014. Appendix 1.

        7.     Defendants sent class notice to 1327 W. Fargo, Chicago, Illinois.

        8.     Ms. Kormann has no idea why Defendants believed she lived at 1327 W. Fargo,

Chicago, Illinois.

        9.     Ms. Kormann only found out about the Settlement Class when she called class

counsel about the Cook County Lawsuits.

        10.    There is no reason why Defendants could not have located Ms. Kormann when

administering the class notices. Ms. Kormann is a Producer with the Fox News television station

in St. Louis, Missouri. Appendix 1. A Google search quickly reveals this. Appendix 2.

        WHEREFORE, Ms. Kormann respectfully requests that this Court amend the Final

Approval Order entered on May 1, 2018 to add her name to the list of individuals who have opted

out of the Settlement Class.



                                                     Respectfully submitted,

                                                     /s/ Cathleen M. Combs
                                                     Cathleen M. Combs
                                                2
   Case: 1:15-cv-07755 Document #: 139 Filed: 12/20/18 Page 3 of 3 PageID #:2743




Daniel A. Edelman
Cathleen M. Combs
EDELMAN COMBS LATTURNER & GOODWIN LLC
20 South Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (fax)
info@edcombs.com
Class counsel




                                  CERTIFICATE OF SERVICE

       I, Cathleen M. Combs, hereby certify that on December 20, 2018, I filed the forgoing

document with the Clerk of the Court using the CM/ECF System, which caused to be sent

notification of such filing to call counsel of record.



                                                         /s/ Cathleen M. Combs
                                                         Cathleen M. Combs



Daniel A. Edelman
Cathleen M. Combs
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (Fax)



                                                   3
